United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2061
Issued: September 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed an appeal from a July 8, 2009 decision of the Office
of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits on February 7, 2007 pursuant to 5 U.S.C. § 8106(c); and (2) whether appellant met her
burden of proof to establish that she sustained an emotional condition causally related to factors
of her federal employment.
On appeal appellant’s attorney asserts that the decision is contrary to fact and law.
FACTUAL HISTORY
On April 27, 2004 appellant, then a 47-year-old border patrol agent, fell backwards about
three feet while pursuing a suspect. She stopped work on May 4, 2004. The claim was accepted

for back and head contusions, neck and lumbar sprain/strains, intracranial hemorrhage and
displacement of cervical and lumbar intervertebral discs without myelopathy. Dr. Shankar
Sundrani, an attending Board-certified neurosurgeon, performed cervical spine surgery on
January 19, 2005 and lumbar spine surgery on April 26, 2005. Appellant returned to modified
duty on October 21, 2005 monitoring television cameras for six hours a day.1 She received
wage-loss compensation for two hours daily.
The Office referred appellant to Dr. Gary D. Barham, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In a November 10, 2005 report, Dr. Barham provided
findings on examination and diagnosed post-traumatic cervical and lumbar disc herniations. He
advised that, while appellant could not return to her regular duties as a border patrol agent, she
could perform the duties of a permanent sedentary position for eight hours a day.
On November 11, 2005 appellant reduced her work to four hours daily and the Office
paid compensation for four hours a day. She stopped work on January 13, 2006 and did not
return. On January 19, 2006 Dr. Sundrani advised that she was off work until further notice.
In a January 25, 2006 report, Dr. A.I. Saheba, Board-certified in internal and
occupational medicine, noted appellant’s complaint of tingling and numbness in the left arm and
leg. He diagnosed status post surgery with radiculopathy and post-traumatic stress disorder
(PTSD). Dr. Saheba agreed with Dr. Sundrani that she could not work. A February 9, 2006
electromyography (EMG) and nerve conduction study (NCS) of the left arm and leg showed
residuals of an old injury of the lumbar paraspinals and was otherwise normal with no evidence
of radiculopathy. On February 28, 2006 Dr. Sundrani advised that appellant could work four
hours daily with sitting limited to two hours a day and with the restrictions continuing until she
completed work hardening. In reports dated February 16 and March 9, 2006, Dr. Saheba advised
that appellant could work modified duty for four hours daily on February 20, 2006, with sitting
limited to two hours a day. A March 7, 2006 functional capacity evaluation (FCE) stated that
appellant could not perform her regular duty but could perform light to medium work. On
April 11, 2006 appellant filed a claim for total disability beginning January 19, 2006.2
In March 27 and April 26, 2006 reports, Dr. Abraham J. Katz, a Board-certified
psychiatrist, advised that appellant could not work due to PTSD from her work injury, bipolar
disorder and depression and that she could not begin rehabilitation due to severe symptoms. He
treated her since April 12, 2002 and chronic pain caused the PTSD, mood swings, avoidance
symptoms, dissociative symptoms, somatic complaints, despair, fear, difficulty concentrating and
suicidal ideation. On April 26, 2006 Dr. Saheba noted that appellant did not want to engage in
work hardening and did not want to work.
On May 3, 2006 the Office informed appellant of the evidence needed to support her
emotional condition claim. In a May 16, 2006 report, Dr. Katz reiterated that appellant had
PTSD and bipolar disorder, both of which were directly related to her work injury. She needed
1

A job description indicates the position was law enforcement communications assistant and was considered
sedentary.
2

Appellant also filed a claim under the Federal Tort Claims Act.

2

medication and psychotherapy indefinitely and was considered totally disabled. In reports dated
June 28 and July 12, 2006, Dr. Ed J. Borrego, a psychiatrist, advised that appellant was in an
intensive outpatient program and could not work due to bipolar disorder and PTSD, directly
related to the work injury.
The Office referred appellant to Dr. Eugenio Chavez-Rice, a Board-certified psychiatrist,
for a second opinion evaluation regarding her emotional condition. In a July 25, 2006 report,
Dr. Chavez-Rice noted that appellant was diagnosed with bipolar disorder prior to April 2002.
He described the work injury, provided examination findings and diagnosed bipolar disorder
Type 2, poorly treated; borderline personality disorder; the diagnoses noted in the statement of
accepted facts and depression. Addressing specific Office questions, Dr. Chavez-Rice advised
that appellant’s emotional condition was not due to her employment or a consequence of the
accepted work injuries. He found that she could not return to her job as border patrol agent
unless her bipolar disorder was controlled and concluded that she was totally disabled due to her
psychiatric condition.
Appellant was admitted to a mental health facility from July 25 to 26, 2006.
Dr. Borrego subsequently reiterated the diagnoses of PTSD, bipolar disorder,
occupational problems, chronic pain secondary to back injury and depression related to PTSD.
The Office found a conflict in the medical evidence between Dr. Barham and the
attending physicians regarding appellant’s work limitations and the hours she could work. It
referred her to Dr. James F. Hood, a Board-certified orthopedic surgeon, for an impartial
evaluation. In reports dated July 27 and August 2, 2006, Dr. Hood reviewed the medical record
and noted appellant’s complaints of neck and back pain. He provided findings on examination
and found that appellant could not return to her previous position as border patrol agent due to
the accepted surgeries; however, she could work eight hours of sedentary to light duty daily in an
interior environment with permanent restrictions of no bending, stooping, squatting, kneeling,
climbing or operating a motor vehicle at work; walking limited to one to two hours daily;
standing to two hours daily; reaching above the shoulder for one hour daily; twisting four hours
daily; and that she could sit and repetitively move her wrists and elbows for eight hours daily,
with a lifting restriction of 1 to 10 pounds frequently and 10 to 20 pounds occasionally.
In an August 24, 2006 report, Dr. Katz reiterated his diagnoses and advised that appellant
was totally disabled. On August 25, 2006 Dr. Sundrani advised that appellant suffered from
severe chronic pain and could not work until further notice.
On October 12, 2006 appellant filed a claim for PTSD due to the April 27, 2004
employment injury and submitted medical evidence previously of record.
By letter dated December 14, 2006, the employing establishment offered appellant a fulltime permanent position as sector enforcement specialist and referred to an attached position
description. The duties were described as sedentary with some standing, bending, carrying light
objects and driving and to be performed in an office environment that could have a high noise
level. Numerous deadlines were imposed due to the immediate nature of the work, which
created a stressful environment, and occasional travel and extensive overtime could be required.

3

The letter further stated that the employer was willing to make the special accommodations
indicated by Dr. Hood, including no driving and working eight hours a day. On December 15,
2006 the Office advised appellant that the offered position of sector enforcement specialist by the
employing establishment was suitable. It stated that the duties and physical requirements of the
offered position were described in the enclosed job offer and that it was found to be suitable and
in accordance with the medical limitations provided by Dr. Hood. Appellant was notified that, if
she failed to report to work or failed to demonstrate that the failure was justified, her right to
compensation for wage loss or a schedule award would be terminated. She was given 30 days to
respond.3
In a December 15, 2006 report, Dr. Borrego reiterated his diagnoses and advised that
appellant could not be employed in any capacity. On December 28, 2006 appellant stated that
she was accepting the job offer under great duress and against her doctor’s advice. In a
January 18, 2007 letter, the employing establishment informed appellant that she should report
for work at 8:00 a.m. on February 5, 2007. On January 19, 2007 the Office advised appellant
that the reasons given for refusing to accept the offered position were not valid. She was given
an additional 15 days to accept the position.
In a February 12, 2007 decision, the Office terminated appellant’s monetary
compensation benefits on the grounds that she refused an offer of suitable work. It found that the
weight of the medical evidence rested with Dr. Hood and that an emotional condition had not
been accepted as employment related. On March 5, 2007 the Office doubled appellant’s
traumatic injury and emotional condition claims.4
On March 6, 2007 appellant, through counsel, requested a hearing.
By letter dated October 14, 2008, appellant asserted that she did not turn down the job
offer and had reported for duty on February 5, 2007, at which time she was told she would not be
allowed to work because additional paperwork from her physicians was needed. She noted that
she retired in June 2007 and contended that the offered position was very high stress and that she
wanted a position that met her medical needs. Appellant submitted medical evidence previously
of record.5
In a July 8, 2009 decision, the Office hearing representative found that appellant had not
established that she sustained a disabling emotional condition causally related to her employment
3

A copy of the offered position is not found in the record attached to either the December 14, 2006 employing
establishment job offer or the December 15, 2006 Office letter.
4

By decision dated March 25, 2008, the Office found that an overpayment in compensation in the amount of
$312.49 was created for the period October 21 through 29, 2005 because appellant was paid wage-loss
compensation after she returned to work.
5

Appellant submitted reports from Esther Monty, M.A., a licensed counselor. These reports do not constitute
probative medical evidence as there was no evidence of record establishing that Ms. Monty is a licensed clinical
psychologist, qualifying her as a physician as defined under the Act. See N.M., 60 ECAB ___ (Docket No. 08-2081,
issued September 8, 2009). Appellant also submitted reports from Drs. Michael Mrochek, Curtis Spier and
Manouchehr Refaeian who did not provide any opinion regarding her ability to work or whether she had an
employment-related emotional condition.

4

and affirmed the February 12, 2007 decision terminating her compensation benefits on the
grounds that she refused an offer of suitable work.6
LEGAL PRECEDENT -- ISSUE 1
Section 8106(c) of the Federal Employees’ Compensation Act7 provides in pertinent part,
“A partially disabled employee who (2) refuses or neglects to work after suitable work is offered
... is not entitled to compensation.”8 It is the Office’s burden to terminate compensation under
section 8106(c) for refusing to accept suitable work or neglecting to perform suitable work.9 The
implementing regulations provides that an employee who refuses or neglects to work after
suitable work has been offered or secured for the employee has the burden of showing that such
refusal or failure to work was reasonable or justified and shall be provided with the opportunity
to make such a showing before entitlement to compensation is terminated.10 To justify
termination, the Office must show that the work offered was suitable and that appellant was
informed of the consequences of his refusal to accept such employment.11 In determining what
constitutes “suitable work” for a particular disabled employee, the Office considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, the employee’s qualifications to perform such work, and other
relevant factors.12 Office procedures state that acceptable reasons for refusing an offered
position include withdrawal of the offer or medical evidence of inability to do the work or travel
to the job.13 Section 8106(c) will be narrowly construed as it serves as a penalty provision which
may bar an employee’s entitlement to compensation based on a refusal to accept a suitable offer
of employment.14 It is well established that the Office must consider preexisting and
subsequently acquired conditions in the evaluation of suitability of an offered position.15

6

On April 14, 2009 the Office denied appellant’s claim for a schedule award. On July 7, 2009 an Office hearing
representative set aside the April 14, 2009 decision, finding that a conflict in the medical evidence existed regarding
permanent impairment and remanded the case to the Office for an impartial evaluation. This matter is not presently
before the Board as it is in an interlocutory posture. See 20 C.F.R. § 501.2(c)(2) (there will be no appeal with
respect to any interlocutory matter decided (or not decided) during the pendency of a case).
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8106(c).

9

Joyce M. Doll, 53 ECAB 790 (2002).

10

20 C.F.R. § 10.517(a).

11

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
12

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
14

Gloria G. Godfrey, 52 ECAB 486 (2001).

15

Richard P. Cortes, 56 ECAB 200 (2004).

5

ANALYSIS -- ISSUE 1
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s compensation. The Office failed to adequately review the job description or consider
her diagnosed preexisting bipolar disorder and subsequently acquired depression and PTSD in
finding the offered position suitable.
By letter dated December 14, 2006, the employing establishment offered appellant a
position as sector enforcement specialist and stated that a position description was attached.
While the cover letter contains some description of the position, including that there were
numerous deadlines and extensive overtime, with some travel and driving required, which
created a stressful environment, the letter also stated that the restrictions provided by Dr. Hood
would be honored, including a restriction of no driving. The December 15, 2006 letter in which
the Office informed appellant that the offered position was suitable also stated that a copy of the
position description was attached. However, a copy of the position description is not found in
the case record, neither attached to the employing establishment’s job offer dated December 14,
2006 or the Office’s December 15, 2006 notice letter.
Office procedures provide that any offer of modified duty must include a description of
the duties to be performed and include pay rate information.16 This information was not included
in the employer’s December 14, 2006 letter offering appellant the sector enforcement specialist
position. The procedures also provide that the physical requirements of the position and any
special demands of the workload or unusual working conditions must also be included.17 While
the December 14, 2006 letter stated that the offered position was in an office environment and
that Dr. Hood’s restrictions would be honored, it contained conflicting language regarding
whether driving was required. There is no evidence to show that the Office attempted to obtain a
description of the job duties or pay rate information for the offered position or to clarify whether
driving would be required. In fact, the cover letter was not submitted by the employing
establishment but rather by appellant was not of record until January 26, 2007, six weeks after
the Office’s notice letter finding the job suitable. There is no evidence that the Office contacted
the employing establishment to see if appellant reported for duty on February 5, 2007, the date
the employing establishment informed her that she should report for work. Appellant stated that
she reported for duty on February 5, 2007 but was told that she needed to provide additional
medical documentation before she could work. These procedural errors are sufficient to reverse
the Office’s determination that appellant refused an offer of suitable work.
Moreover, the Office failed to consider appellant’s emotional condition in evaluating the
suitability of the offered position.18 Appellant’s attending psychiatrist Dr. Katz had treated
appellant since 2002. He found in 2006 that she was totally disabled due to post-traumatic stress
disorder, bipolar disorder and depression. Dr. Borrego also found in 2006 appellant could not
work due to PTSD, bipolar disorder and depression. While the Office referral psychiatrist,
16

Federal (FECA) Procedure Manual, supra note 13 at Chapter 2.814.4.a(1)(a), 2.814.4.a(2) (July 1997).

17

Id. at Chapter 2.814.4.a(1)(b) (July 1997).

18

Richard P. Cortes, supra note 15.

6

Dr. Chavez-Rice, opined that appellant’s emotional condition was not employment related, he
too advised that she was totally disabled and could not return to work until her bipolar disorder
was under control.
The fact that the Office had not accepted her emotional condition is not relevant to the
question of her disability for suitable work. It is well established that the Office must consider
preexisting and subsequently acquired conditions in the evaluation of suitability of an offered
position.19 It did not do so in this case. As a penalty provision, section 8106(c)(2) must be
narrowly construed.20 The Board therefore finds that for the foregoing reasons, the evidence
does not establish the suitability of the offered position, and the Office did not discharge its
burden of proof to justify the termination of appellant’s compensation pursuant to section
8106(c)(2) of the Act.21
LEGAL PRECEDENT -- ISSUE 2
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.22
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.23
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of “direct and natural results” and of a claimant’s own
conduct as an independent intervening cause. The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.24

19

Id.

20

J.F., 60 ECAB ___ (Docket No. 08-439, issued October 24, 2008).

21

5 U.S.C. § 8106(c)(2); see R.B., 60 ECAB ___ (Docket No. 08-2154, issued May 8, 2009).

22

Ronald K. Jablanski, 56 ECAB 616 (2005).

23

Mary Poller, 55 ECAB 483 (2004).

24

A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

7

A claimant bears the burden of proof to establish a claim for a consequential injury.25 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.26
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.27
ANALYSIS -- ISSUE 2
The Board finds this case is not in posture for decision regarding whether appellant
established that she has an employment-related emotional condition due to a conflict in medical
evidence.
Appellant asserts that the injuries she sustained when she fell at work on April 27, 2004
aggravated her preexisting bipolar disorder, PTSD and depression. In reports beginning in
March 2006, Dr. Katz diagnosed PTSD, bipolar disorder and depression, caused by chronic pain
due to her employment injuries. He described her symptoms including suicidal ideation and
advised that she could not work or participate in a rehabilitation program due to the severity of
her symptoms. Dr. Borrego provided reports beginning in June 2006 in which he too diagnosed
PTSD, bipolar disorder, chronic pain and depression and advised that the conditions were
directly related to the employment injuries. He advised that appellant was treated both as an
inpatient and in an intensive outpatient program and could not work in any capacity due to these
conditions.
Dr. Chavez-Rice, an Office referral psychiatrist, provided a July 25, 2006 report in which
he noted a history that appellant was diagnosed with bipolar disorder prior to April 2002 and
provided findings on mental status examination. He diagnosed bipolar disorder Type 2, poorly
treated; borderline personality disorder; and depression and advised that appellant’s emotional
condition was not due to her federal employment and was not a consequence of the accepted
employment injuries. He stated that she could not return to her position as border patrol agent
unless her bipolar disorder was totally controlled and concluded that she was totally disabled due
to her psychiatric condition.
25

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

26

Charles W. Downey, 54 ECAB 421 (2003).

27

Supra note 24.

8

Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.28 The Board finds that there is a
conflict of opinions between appellant’s attending psychiatrists, Dr. Katz and Dr. Borrego, and
that of Dr. Chavez-Rice, an Office referral physician, regarding whether appellant’s emotional
condition is causally related to the April 27, 2004 employment injury. The case will be
remanded to an impartial medical specialist to resolve the conflict.29 On remand the Office shall
provide the impartial specialist as with a statement of accepted facts and the medical record.
Following such other development as deemed necessary, the Office shall issue an appropriate
decision on the issue of whether appellant’s diagnosed emotional condition is causally related to
the April 27, 2004 employment injury.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to establish that appellant
refused an offer of suitable work. The case is not in posture for decision regarding whether she
has an emotional condition causally related to the April 27, 2004 employment injury.

28

5 U.S.C. § 8123(a).

29

M.S., 58 ECAB 328 (2007).

9

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2009 decision of the Office of Workers’
Compensation Programs be reversed in part and set aside in part and the case remanded to the
Office for proceedings consistent with this opinion of the Board.
Issued: September 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

